Citation Nr: 1507930	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee internal derangement, with left knee sprain.

4.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome, spondylosis of the lumbar sacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999, and from September 2002 to April 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran does not have a current neck disorder related to his military service.

2.  The Veteran does not have sleep apnea related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's February 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
  
Moreover, the Board finds that a VA examination is not required in this case. The evidence of record does not show a current diagnosis of a neck disorder or sleep apnea, and no continuity of symptomatology has been argued or shown since the Veteran's separation from military service.  Thus, a VA medical examination addressing the etiology of the claimed disorders is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran is seeking entitlement to service connection for a neck disorder and entitlement to service connection for sleep apnea.  He attributes both of these disorders to his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the Veteran served on active duty as a Machine Gunner in the Marines from September 1995 to September 1999, and as an Infantryman in the Army from September 2002 to April 2006.  His service treatment records for both periods of active duty service are negative for complaints, treatment, or a diagnosis of any kind of neck injury or sleep-related disorder.  

While the Board acknowledges the Veteran's contentions concerning the nature and etiology of his neck disorder and sleep apnea, a review of his post-service treatment records fails to establish that the Veteran has current diagnoses of either claimed disorder.  Regarding the Veteran's neck disorder claim, the Veteran's post-service medical records reflect that he complained of intermittent neck pain on several occasions and that he attributed this pain, in part, to constantly wearing a helmet while on active duty.  However, these records do not provide any indication that the Veteran was diagnosed as having a current neck disorder.  As for the Veteran's sleep apnea claim, the evidence of record shows complaints of anxiety when trying to sleep, nightmares related to the Veteran's service-connected posttraumatic stress disorder, difficulty falling asleep, and poor sleep.  Furthermore, it is clear from the record that the Veteran was prescribed medication to help him sleep.  However, to date, the Veteran has not submitted any evidence showing a diagnosis of sleep apnea.

Based on the foregoing, the Board finds that the Veteran is not entitled to service connection for his neck disorder and sleep apnea claims on appeal.  Insofar as the Veteran has submitted statements indicating that he currently has these disorders and that they are related to his military service, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of either a neck disorder or sleep apnea, or an etiological opinion regarding the relationship of either disorder to his military service.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent medical evidence of a current neck disorder and sleep apnea, the criteria for establishing service connection for a neck disorder and for sleep apnea have not been established.  Id.

As the preponderance of the evidence is against finding a current diagnosis of a neck disorder and a current diagnosis of sleep apnea, the benefit-of-the-doubt doctrine is not applicable for either claim on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran is seeking an increased initial evaluation for his service-connected left knee disorder and an increased initial evaluation for his service-connected low back disorder.  Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2011, the RO issued a rating decision which granted service connection for left knee internal derangement, with left knee sprain, and assigned a 10 percent rating, effective February 9, 2011.  It also granted service connection for intervertebral disc syndrome, spondylosis of the lumbar sacral spine, and assigned a 10 percent rating, effective February 9, 2011.  

In August 2011, the Veteran filed a notice of disagreement with the RO's rating decision regarding both issues.   On his June 2012 substantive appeal, the Veteran asserted that the service-connected  left knee and low back disorders warranted higher initial evaluations because he constantly experienced left knee and low back pain, and he was unable to remain in one position for very long when sitting or standing.  Given the passage of time since his March 2011 VA left knee and low back examinations, the Veteran must be scheduled for appropriate examinations to determine the current severity of his service-connected left knee disorder, and his service-connected low back disorder.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The RO must also obtain any available updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him for his left knee and low back disorders.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left knee internal derangement, with left knee sprain.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disorder.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability in the left knee, and if so, whether it is slight, moderate, or severe.

3.  After completion of the foregoing, the Veteran must be afforded a VA examination to determine the severity of his service-connected intervertebral disc syndrome, spondylosis of the lumbar sacral spine.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

A thorough neurologic examination of the Veteran's low back must be conducted.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran's service-connected intervertebral disc syndrome causes incapacitating episodes requiring prescribed bed rest, and the frequency and total duration of such episodes over the course of the previous 12 months. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


